FILED
                            NOT FOR PUBLICATION                             JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NIKKI POOSHS,                                    No. 08-16338

              Plaintiff - Appellant,             D.C. No. 3:04-cv-01221-PJH

  v.

PHILLIP MORRIS USA, INC.; PHILIP                 MEMORANDUM *
MORRIS COMPANIES, INC.; R.J.
REYNOLDS TOBACCO HOLDINGS,
INC.; R.J. REYNOLDS TOBACCO
COMPANY; NABISCO GROUP
HOLDINGS CORP.; NABISCO INC.;
BROWN AND WILLIAMSON
TOBACCO CORPORATION,
individually and as successor by merger to
The American Tobacco Company and its
predecessors in interest; BRITISH
AMERICAN TOBACCO COMPANY
PLC; LORILLARD TOBACCO
COMPANY; LORILLARD INC.;
LIGGETT GROUP INCORPORATED;
LIGGETT & MYERS INC.; LIGGETT
AND MYERS TOBACCO COMPANY;
VECTOR GROUP LTD.; HILL &
KNOWLTON INC; TOBACCO
INSTITUTE, INC.; COUNCIL FOR
TOBACCO RESEARCH USA




          *
                       This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
INCORPORATED; DNA PLANT
TECHNOLOGY, CORPORATION;
SAFEWAY INC.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                             Northern District of California
                     Phyllis J. Hamilton, District Judge, Presiding

                      Argued and Submitted December 12, 2008
                              San Francisco, California


Before: B. FLETCHER and McKEOWN, Circuit Judges, and HART, District
Judge.**

          Following certification of certain questions by this court, the California

Supreme Court clarified the state law limitations period applicable to plaintiff’s

claims. Based on that decision, the judgment of the district court is vacated and the

case is remanded for further proceedings consistent with the decision. See Pooshs

v. Phillip Morris USA, Inc., 51 Cal. 4 th 788, 250 P.3d 181 (2011). Also, the

pending related mandamus petition is moot and will be dismissed .

          Because of plaintiff’s illness, the district court is urged to resolve the

remaining issues in this case as soon as possible.



           **
                        The Honorable William T. Hart, Senior District Judge for
the Northern District of Illinois, sitting by designation.


                                          -2-                                      08-16338
VACATED AND REMANDED.




                        -3-   08-16338